Citation Nr: 0616838	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for exophoria.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skull fracture.

3.  Entitlement to an increased rating for an adjustment 
disorder with anxiety neurosis and depression, currently 
rated as 30 percent disabling.

4.  Entitlement to an increased (compensable) rating for a 
deviated septum.

5.  Entitlement to a compensable initial rating for bilateral 
hearing loss. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2002 and later 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).   

The issues of whether there is new and material evidence to 
reopen claims for service connection for exophoria and skull 
fractures and the claim for a higher rating for hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The adjustment disorder with anxiety neurosis and 
depression has resulted in disturbances of motivation and 
mood, but has generally not resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Nor does the 
veteran have other symptoms on a par with the level of 
severity exemplified in these manifestations.

2.  The deviated septum has not resulted in a 50 percent 
obstruction of the nasal passages on both sides, or complete 
obstruction on one side.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for an adjustment disorder with anxiety neurosis and 
depression are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a compensable initial rating for a 
deviated septum are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.96, Diagnostic Code 6502 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and Assist

The Board finds that each of the four content requirements of 
a duty to assist notice has been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as letters from the RO dated in June 
2002, May 2003, November 2003, and February 2005 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the February 2005 letter specifically told the 
veteran to submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's initial VCAA letter was provided prior to the 
adjudication of his claim.  Further, because increased 
ratings are denied, any question as to the appropriate 
effective date of increased compensation is moot, and there 
can be no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  In June 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To An Increased Rating For An Adjustment 
Disorder With Anxiety Neurosis And Depression, Currently 
Rated As 30 Percent Disabling.

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 30 percent for his 
adjustment disorder.  During the hearing held before the 
undersigned Veterans Law Judge in June 2005, the veteran 
testified that he tended to be jumpy and shaky.  He also 
reported that he had panic attacks and cried.  He reported 
that he saw psychiatrists and had been on all kinds of 
antidepressants and other medications.  He reported that he 
got along well with his family, but that his marital 
relationship had deteriorated.  He reported having mood 
swings and difficulty sleeping.  He also reported getting 
very confused.  

The Board has considered the full history of the disorder.   
In a rating decision of April 1973, the RO granted service 
connection for an anxiety neurosis rated as noncompensably 
disabling.  In July 2000, the veteran requested an increased 
rating for the disorder.  The RO denied that request in a 
decision of February 2001.  Subsequently, in February 2002, 
the veteran again requested increased compensation.  The RO 
increased the rating to 30 percent in a decision of December 
2002; however the veteran subsequently perfected the current 
appeal.    

Diagnostic Code 9400 provides that a 30 percent rating is 
warranted when an anxiety disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The medical evidence which has been developed in connection 
with the current claim includes numerous VA outpatient 
psychiatric treatment records, and the report of a VA 
psychiatric examination conducted in September 2002.  

After reviewing all evidence of record, the Board finds that 
the mental disorder has caused disturbances of motivation and 
mood, but has not resulted in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Such symptoms are 
generally not noted in the medical evidence.  On the 
contrary, the examination report of September 2002 
specifically indicates that most of these manifestations were 
not present.  For example, during the VA examination 
conducted, it was noted that the veteran was pleasant and 
cooperative.  His speech was within normal limits.  He 
described his mood using slang to indicate that it was 
terrible, but it was noted that he had a full range of 
affect.  He denied any suicidal or homicidal intent or plan.  
There was no evidence of delusions, and he did not appear to 
be responding to internal stimuli.  His cognitive abilities 
were intact.  His insight was fair and his judgment appeared 
to be intact.  The examiner assigned a global assessment of 
function of 62.  

The Board notes that a GAF score of 61 to 70 indicates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

The other medical evidence which is of record and is 
referenced above contains essentially the same findings.  A 
VA psychological evaluation in April 2003 showed that the 
veteran was cooperative and friendly, though he had 
considerable apathy and pessimism about the future and also 
complained about decreased memory.  On examination, however, 
he was well oriented, his speech was clear and coherent,  and 
well organized.  His attention, memory, and fund of knowledge 
appeared intact.  Although his affect was serious and blunted 
with a restricted range, there was no evidence of psychosis 
and insight and judgment were intact.  There were no signs of 
suicidal or homicidal ideation.  

A VA mental health clinic record dated in December 2004 shows 
that the veteran reported having loss of energy and 
spontaneous tearing.  On examination, he was oriented times 
four.  He had no hallucinations or delusions, and no suicidal 
or homicidal ideation or intent.  His mood was depressed but 
congruent with affect.  His speech was coherent, insight was 
present, and judgment was intact.  

A VA psychology consultation note dated in March 2005 
reflects that the veteran was pleasant and communicative.  
His eye contact was appropriate.  His mood was dysthymic and 
his effect was congruent.  Attention and concentration were 
within normal limits.  Thought content was normal.  Insight 
was somewhat limited, but judgment was adequate.  The 
veteran's complaints consisted of having nothing to look 
forward to, and thinking at times that he would be better off 
dead.  However, he denied any intent to harm himself.  Other 
VA treatment records contain essentially the same 
information.

During his hearing before the undersigned in June 2005 the 
veteran testified that he had several panic attacks per week.  
His description of those attacks (confusion, frustration) 
seemed to apply to something other than panic attacks, and 
the outpatient treatment records do not suggest frequent 
panic attacks.  Therefore the Board finds he does not 
manifest more than one panic attack per week.

Thus, the evidence shows that the manifestations contemplated 
for a 50 percent (or higher) rating are generally not shown 
by either the veteran's own testimony or the medical 
evidence.  The adjustment disorder with anxiety neurosis and 
depression has resulted in disturbances of motivation and 
mood, but has generally not resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Nor does the 
veteran have other symptoms on a par with the level of 
severity exemplified in these manifestations.  Accordingly, 
the Board concludes that a rating higher than 30 percent is 
not warranted.  




II.  Entitlement To An Increased (Compensable) Rating For A 
Deviated Septum.

The veteran contends that the service-connected residuals of 
a deviated septum should be rated higher than noncompensable 
because he has obstruction of the nose.  During the hearing 
held in June 2005, the veteran testified that as a result of 
his deviated septum he did not breathe well.  He said that 
his nose blocked up and he snored.  He also said that he had 
to breathe out of his mouth most of the time.  He reported 
using nasal sprays.  

The veteran's deviated septum is rated as noncompensably 
disabling under Diagnostic Code 6502 which provides that a 10 
percent rating is warranted if there is a 50 percent 
obstruction of the nasal passages on both sides, or where 
there is complete obstruction on one side.  The Board finds, 
however, that the evidence demonstrates that the veteran's 
deviated septum has not resulted in obstruction to this 
degree.

The report of a nose examination conducted by the VA in 
September 2002 shows that the examiner noted that the veteran 
had a history of sustaining an injury in service which 
resulted in sinus fractures, and that he had complaints of 
nasal obstruction for many years.  Examination of the nose 
showed no external deformity.  Intranasal examination showed 
a septal spur on the left side.  The examiner estimated that 
there was 30 percent nasal obstruction on the left side.  The 
impression was (1) nasal obstruction secondary to possibly 
non-allergic rhinitis, and (2) residual old healed fracture 
of the left ethmoid and maxillary sinuses.   

The findings on objective examination have higher probative 
value than the subjective, nonspecific testimony.  The 
findings in the examination report are not contradicted by 
any information in the medical treatment records.  Based on 
the foregoing evidence, the Board finds that the nasal 
fracture has not resulted in a 50 percent obstruction of the 
nasal passages on both sides, or complete obstruction on one 
side.  Accordingly, the Board concludes that the criteria for 
a compensable rating for a deviated septum are not met.


ORDER

1.  An increased rating for an adjustment disorder with 
anxiety neurosis and depression, currently rated as 30 
percent disabling, is denied.

2.  An increased (compensable) rating for a deviated septum 
is denied.



REMAND

With respect to the issue of whether new and material 
evidence has been presented to reopen a claim for service 
connection for exophoria, the Board notes that in Kent. v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant new requirements with respect to the 
content of the duty to assist notice under the Veterans 
Claims Assistance Act of 2000 (VCAA) which must be provided 
to a veteran who is petitioning to reopen a claim.  The Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the Court held that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The duty to assist notices which was previously 
provided in this case does not meet these new requirements.  
Duty to assist letters dated in June 2002, May 2003, November 
2003 and February 2005 mentioned exophoria, but did not 
mention the requirement of submitting new and material 
evidence or explain the element of evidence which was 
insufficient at the time of the prior denial.  A remand is 
required to correct this deficiency.  

The Board notes that the new act requires that the VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  The Board concludes that a medical 
examination would be useful in assessing the issues involving 
a claimed skull fracture and exophoria.  This would allow an 
opportunity to determine whether any current disorders exist, 
and if so, to obtain an opinion as to the likelihood that 
they are related to the injury in service.  

Regarding the claim for a higher rating for hearing loss, the 
Board notes that during the hearing held in June 2005, the 
veteran testified that his hearing loss had increased in 
severity since the last audiology examination which was 
performed for compensation purposes.  In light of this, the 
Board concludes that another hearing loss examination is 
required to properly evaluate the claim for a higher rating.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997) (VA failed to 
fulfill its statutory duty to assist where it did not conduct 
contemporaneous audiology examination before denying veteran 
compensable rating for bilateral hearing loss, but instead 
relied on results from examination conducted two years before 
even though veteran had complained after initial examination 
of worsening ear problems).  The Board has noted that some 
recent treatment records contain audiology test results, but 
the records do not appear to be adequate for rating purposes.  
In this regard, an audiology evaluation record dated in May 
2005 was interpreted as showing suspected functional overlay.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty to 
assist notice regarding the request to 
reopen the claim for service connection 
for exophoria.  The notice letter must 
describe the elements necessary to 
establish service connection for a 
disability, must explain the definition 
of new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  

2.  The veteran should then be afforded 
an opportunity to submit a response.  
Thereafter, the RO should undertake any 
appropriate development of evidence.   

3.  The veteran should be afforded an eye 
disorders examination to determine 
whether he currently has exophoria of the 
left eye or residuals of fracture of any 
of the bones surrounding the left eye.  
The examiner is advised that the veteran 
has already established service 
connection for fractures of the left 
ethmoid and maxillary sinuses.  The 
claims file should be made available to 
the examiner.  The examiner should review 
the pertinent service medical records 
dated in March 1970 showing an injury to 
the left eye area (including the report 
of a skull X-ray), as well as the report 
of a VA examinations performed in 
December 1972 and January 1973.  If 
exophoria is currently found, the 
examiner should offer an opinion as to 
the likelihood that it is related to the 
injury noted in the veteran's service 
medical records.  The examiner should 
also comment as to whether there is any 
evidence of the presence of residuals of 
a fracture of any bone in the area of the 
left eye.  Any X-rays or other diagnostic 
studies which are appropriate should be 
performed.  If any residuals of fractures 
of the bones surrounding the left eye are 
found, the examiner should offer an 
opinion as to the likelihood that such 
residuals are related to the injury noted 
in service.  

4.  The veteran should be afforded a VA 
audiology examination to determine the 
current severity of any hearing loss.  
The claims folder should be made 
available to and reviewed by the examiner 
before the examination.  All necessary 
tests and studies should be conducted.

5.  Thereafter, the RO should 
readjudicate the claims for compensation.  
If any of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative if any should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


